I N THE COURT OF APPEALS OF TENNESSEE

                                      EASTERN SECTI ON               FILED
                                                                      January 6, 1997

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk

I N RE: ESTATE OF B. RAY                          )   BLOUNT COUNTY
THOM PSON, SR.                                    )   03A01- 9602- PB- 00075
                                                  )
B. RAY THOM           PSON, J R. ,                )
I n d i v i d u a l l y, a nd a s Co- Tr us t e e )
Un d e r An Agr e e me nt wi t h B. Ra y )
Th o mp s o n , Sr . , Da t e d                   )
J a n u a r y 9, 1987                             )
                                                  )
          Pe t i t i one r - Appe l l a nt        )
                                                  )   HON. HUGH E. De LOZI ER, J R. ,
          v.                                      )   J UDGE
                                                  )
LI NDSAY YOUNG, CARL C. ENSOR,                    )
J R. , a n d M      ERLE D. W   OLFE,             )
I n d i v i d u a l l y a nd a s Exe c ut or s    )
u n d e r t he wi l l of B. Ra y                  )
Th o mp s o n , Sr . , De c e a s e d             )
                                                  )
          Re s ponde nt s - Appe l l e e s        )   VACATED AND REMANDED




R. LOUI S CROSSLEY, J R. , OF KNOXVI LLE; EUGENE G. PARTAI N a nd J AMES
C. SNYDER, J R. , OF ATLANTA, GEORGI A FOR APPELLANT

DAVI D T. BLACK OF MARYVI LLE a nd MARK BAKER OF HOUSTON, TEXAS FOR
APPELLEE LI NDSAY YOUNG

GEORGE W M
         .  ORTON OF KNOXVI LLE FOR APPELLEES CARL C. ENSOR, J R. ,
a nd MERLE D. WOLFE




                                  O P I N I O N




                                                                   Godda r d, P. J .
                W gr a nt e d a Rul e 9 a ppe a l i n t hi s c a s e t o r e s ol ve a n
                 e

i mp a s s e be t we e n t he Ci r c ui t Cour t f or Bl ount Count y, Equi t y

Di v i s i o n, a nd t he Pr oba t e Cour t f or Bl ount Count y- - whi c h by

Pr i va t e Ac t i s t he Ge ne r a l Se s s i ons Cour t - - t o de t e r mi ne whi c h

Co u r t h a s j ur i s di c t i on t o r e s ol ve t he a l l e ga t i ons of t he

c o mp l a i nt i n t hi s c a s e .




                B. Ra y Thomps on, Sr . , a r e s i de nt of Bl ount Count y, d i e d

o n Oc t o be r 22, 1987, a nd hi s l a s t wi l l a nd t e s t a me nt wa s pr oba t e d

i n t h e Pr oba t e Cour t f or Bl ount Count y.            On Nove mbe r 10, 1994, a

p e t i t i o n wa s f i l e d i n t he Pr oba t e Cour t , s e e ki ng t o c l os e t he

es t at e.    I n r e s pons e t o t he pe t i t i on, hi s s on, B. Ra y Thomps on ,

J r . , i n di vi dua l l y a nd a s a c o- t r us t e e unde r a n a gr e e me nt wi t h h i s

f a t h e r , da t e d J a nua r y 9, 1987, f i l e d a pe t i t i on on M y 15, 1994 ,
                                                                          a

s e e k i n g r e mova l of t he Exe c ut or s of t he Es t a t e , a nd da ma ge s by

r e a s o n of t he Exe c ut or s br e a c hi ng t he i r f i duc i a r y dut i e s .



                The s pe c i f i c c ompl a i nt s a r e s umma r i z e d i n t he Son' s

b r i e f , a s f ol l ows :



        Fi l e d a doc ume nt wi t h t he I nt e r na l Re ve nue Se r vi c e whi c h
        a ppe a r s o n i t s f a c e t o ha ve be e n f a l s i f i e d;

        Pa i d mi l l i ons of dol l a r s of pur por t e d pl e dge s a nd de bt s o f
        t h e de c e a s e d wi t hout a ut hor i z a t i on unde r t he wi l l or t he
        l a w;

        Pa r t i c i pa t e d i n or c ondone d t r a ns a c t i ons i n whi c h t he y or
        o t he r Exe c ut or s ha d a pe r s ona l or f i na nc i a l i nt e r e s t t o t h e
        d e t r i me nt of t he Es t a t e ;




                                                2
         Ca us e d t he Es t a t e t o pa y Te nne s s e e i nc ome t a xe s f or whi c h i t
         wa s n ot l i a bl e ;

         Fa i l e d t o t i me l y f i l e a t a x r e t ur n r e s ul t i ng i n a l os s of a
         r e f und of ove r $150, 000;

         Fa i l e d t o d e t e c t a nd pur s ue l e ga l a nd a c c ount a nt ma l pr a c t i c e
         c l a i ms ;

         Pa i d t he ms e l ve s e xe c ut or ' s c ommi s s i ons a nd a t t or ne y' s f e e s
         t o Exe c ut or Li nds a y Young' s l a w f i r m wi t hout s e e ki ng t he
         c o ur t a ppr ova l t ha t wa s r e qui r e d of t he m by l a w;

         Un dul y pr ol onge d t he a dmi ni s t r a t i on of t he Es t a t e ; a nd

         Ot he r wi s e t ook i mpr ude nt a nd una ut hor i z e d a c t i ons t o t he
         d e t r i me nt of t he Es t a t e a nd i t s be ne f i c i a r i e s .



                On J une 26, 1995, t he Exe c ut or s f i l e d a pe t i t i on f or

r e mo v a l , f or c e r t i or a r i a n d s upe r s e de s , a nd a c ompl a i nt f or

d e c l a r a t or y r e l i e f i n t he Ci r c ui t Cour t f or Bl ount Count y, Equ i t y

Di v i s i o n, s e e ki ng t o r e move a nd t r a ns f e r a dmi ni s t r a t i on of t he

Es t a t e t o t he Ci r c ui t Cour t .      On t he s a me da t e , t h e Exe c ut or s

f i l e d a mot i on t o di s mi s s t he Son' s pe t i t i on i n t he Pr oba t e

Co u r t .



                A he a r i ng wa s he l d i n t he Ci r c ui t Cour t on J ul y 17, a n d

o n Se p t e mbe r 18, a j udgme nt wa s e nt e r e d di s mi s s i ng t he pe t i t i on

o n t h e gr ound t ha t t he Ci r c ui t Cour t l a c ke d j ur i s di c t i on t o gr a n t

t h e r e l i e f s ought .



                On De c e mbe r 13, t he Pr oba t e Cour t , s ua s pont e , e nt e r e d

a me mo r a ndum opi ni on a nd o r de r di r e c t i ng t he Cl e r k of t he Pr ob a t e

Co u r t t o c e r t i f y t he p e t i t i on, t o ge t he r wi t h a l l t he pl e a di ngs t o




                                                 3
t h e Ci r c ui t Cour t f or f ur t he r pr oc e e di ngs , ba s e d upon t he

f o l l o wi ng c onc l us i ons :



                    1.    Tha t whi l e t he Pr oba t e Cour t          f or Bl ount
           Co unt y, Te nne s s e e ha s s ubj e c t ma t t e r j       ur i s di c t i on ove r
           s o me i s s ue s r a i s e d i n t he Pe t i t i on, i t    s l i mi t e d,
           s t a t ut or y j ur i s di c t i on i s e xc e e de d i n   ot he r s .

                  2.     Tha t t he Pr oba t e Cour t f or Bl ount Count y,
           Te nne s s e e ha s no a ut hor i t y t o e mpa ne l a j ur y.



                  On De c e mbe r 15, 1995, t he Son f i l e d a pe t i t i on i n

Pr o b a t e Cour t r e que s t i ng a n i nt e r l oc ut or y a ppe a l pur s ua nt t o Ru l e

9 o f t h e Te nne s s e e Rul e s o f Appe l l a t e Pr oc e dur e , whi c h wa s

u l t i ma t e l y gr a nt e d by t he Pr oba t e Cour t a nd t hi s Cour t .



                  Pr oba t e j ur i s di c t i on i n t hi s St a t e ha s ha d a c he c ke r e d

pa s t .      I n r e s ol vi ng t he i s s ue s r a i s e d i n t hi s a ppe a l i t i s

n e c e s s a r y t ha t we e xa mi ne Publ i c a nd Pr i va t e Ac t s , a nd a n

a me n d me nt t o our St a t e Con s t i t ut i on.



                  W be gi n our di s c us s i on wi t h Cha pt e r VI of t he Publ i c
                   e

Ac t s o f 1835 whi c h- - a s pe r t i ne nt t o t hi s a ppe a l - - a f t e r pr ovi di n g

f o r a c ount y c our t c ompos e d of J us t i c e s of t he Pe a c e , a ddr e s s e d

p r o b a t e j ur i s di c t i on a s f ol l ows :



           Se c . 2 . Be i t e nac t e d, Tha t i t s ha l l be t he dut y of t he
           j u s t i c e s of t he pe a c e t o a t t e nd a t t he c our t hous e s of
           t h e r e s pe c t i ve c ount i e s on t he f i r s t M    onda y i n e ve r y
           mo nt h; a nd one t hi r d, or t we l ve of t he a c t i ng j us t i c e s
           i n e a c h c ount y, s ha l l be a c ompe t e nt quor um t o do a nd
           t r a ns a c t a l l ki nds of publ i c or c ount y bus i ne s s
           p r e s c r i be d b y t hi s a c t , e xc e pt t o a s s e s s a t a x, or t o
           a p pr opr i a t e publ i c mone y, whi c h s ha l l r e qui r e a

                                                      4
       ma j or i t y of a l l t he ma gi s t r a t e s of t he c ount y t o vot e
       i n t he a f f i r ma t i ve : Pr ov i de d, t ha t t we l ve j us t i c e s , o r
       o n e t hi r d, s ha l l ha ve powe r t o ma ke a ppr opr i a t i ons f or
       c o unt y pur pos e s , not e xc e e di ng f i f t y dol l a r s : Pr ov i de d,
       t ha t t hr e e o f s a i d j us t i c e s , a t t he i r s e s s i ons , s ha l l
       h a ve powe r t o t a ke pr oba t e of wi l l s , a l l i ns t r ume nt s of
       wr i t i ng, whi c h by t he e xi s t i ng l a ws , a r e r e qui r e d t o be
       p r ove d a nd r e gi s t e r e d, gr a nt l e t t e r s of a dmi ni s t r a t i on,
       a p poi nt gua r di a ns , a ppoi nt ove r s e e r s of r oa ds , a nd t o
       d o a l l ot he r c ount y b us i ne s s , whi c h, by t he l a ws
       h e r e t of or e i n f or c e , t hr e e we r e a s uf f i c i e nt numbe r t o
       t r a ns a c t .



                Subs e que nt l y, a n a me ndme nt t o t he St a t e Cons t i t ut i on

wh i c h b e c a me e f f e c t i ve i n M r c h 1987, a me nde d Ar t i c l e VI I ,
                                          a

Se c t i o n 1 of t he Cons t i t ut i on.         Thi s Ame ndme nt pr ovi de d i n pa r t

t h e f o l l owi ng:



        Se c . 1 . Count y g ove r nm nt - - El e c t e d of f i c e r s - -
                                         e
        Le gi s l at i ve body - - Al t e r nat e f or m of gove r nm nt . - -
                                                          s                 e
        Th e qua l i f i e d vot e r s of e a c h c ount y s ha l l e l e c t f or
        t e r ms of f our ye a r s a l e gi s l a t i ve body, a c ount y
        e xe c ut i ve , a She r i f f , a Tr us t e e , a Re gi s t e r , a Count y
        Cl e r k a nd a n As s e s s or of Pr ope r t y.    The i r qua l i f i c a -
        t i ons a nd dut i e s s ha l l be pr e s c r i be d by t he Ge ne r a l
        As s e mbl y.    Any of f i c e r s ha l l be r e move d f or ma l f e a s a nc e
        o r ne gl e c t of dut y a s pr e s c r i be d by t he Ge ne r a l
        As s e mbl y.



                I n r e s pons e t o t he Cons t i t ut i ona l a me ndme nt t he

Le g i s l a t ur e , wi t h c e r t a i n e xc e pt i ons , t r a ns f e r r e d pr oba t e

j u r i s d i c t i on t o t he Cha nc e r y Cour t by e na c t i ng Cha pt e r 875 of t h e

Pu b l i c Ac t s of 1980 ( now c odi f i e d a s T. C. A. 16- 16- 201) :




                 W HEREAS, Ar t i c l e 7, Se c t i on 1 of t he Cons t i t ut i on
        o f Te nne s s e e , a s a me nde d, c r e a t e d t he of f i c e of c ount y
        e x e c ut i ve , t he r e by e f f e c t i ve l y a bol i s hi ng t he of f i c e of
        c o unt y j udge a nd c ha i r ma n; a nd

                                                   5
               W HEREAS, Te nne s s e e Code Annot a t e d, Se c t i on 5- 606,
      p r ovi de s t ha t , e xc e pt a s ot he r wi s e pr ovi de d by ge ne r a l
      l a w o r b y s pe c i a l , l o c a l or pr i va t e a c t s , t h e j udi c i a l
      a u t hor i t y f or me r l y e xe r c i s e d by t he c ount y j udge or
      c o unt y c ha i r ma n s ha l l be ve s t e d i n t he c ount y
      e x e c ut i ve , a nd pur s ua nt t o t ha t s t a t ut e t he c ount y
      e xe c ut i ve i n ma ny c ount i e s of Te nne s s e e ha s e xe r c i s e d
      t h e pr oba t e j ur i s di c t i on pr e vi ous l y e xe r c i s e d by t he
      c o unt y j udge or c ha i r ma n; a nd

               WHEREAS, i n t he c a s e o f W t e r s v. St a t e e x r e l
                                                  a
      Sc hmut z e r , 583 S. W 2d 756, t he Supr e me Cour t of
                                 .
      Te nne s s e e , on J une 28 , 1979, he l d t ha t t he j udi c i a l
      a u t hor i t y of a j uve ni l e c our t , or ot he r j udi c i a l powe r s
      c a nnot be ve s t e d i n t he c ount y e xe c ut i ve , a nd t ha t t he
      f o r e goi ng pr ovi s i on o f Te nne s s e e Code Annot a t e d,
      Se c t i on 5- 606, i s unc ons t i t ut i ona l ; now, t he r e f or e ,

      BE I T ENACTED BY THE GENERAL ASSEMBLY OF THE STATE OF
      TENNESSEE:

             SECTI ON 1 .

                       ( a ) I n a l l c ount i e s whe r e not ot he r wi s e
             s pe c i f i c a l l y pr o vi de d by publ i c , pr i va t e , s pe c i a l
             or l oc a l a c t s , a l l j ur i s di c t i on r e l a t i ng t o t he
             pr oba t e of wi l l s a nd t he a dmi ni s t r a t i on of e s t a t e s
             a nd r e l a t e d ma t t e r s he r e t of or e ve s t e d i n t he
             c ount y c our t , t h e c ount y j udge or c ount y c ha i r ma n,
             i s he r e by ve s t e d i n t he c ha nc e r y c our t of t he
             r e s pe c t i ve c ount i e s .    The c ha nc e r y c our t i n s uc h
             c ount i e s s ha l l ha ve e xc l us i ve j ur i s di c t i on ove r
             t he pr oba t e of wi l l s a nd t he a dmi ni s t r a t i on of
             e s t a t e s , a nd a l l ma t t e r s r e l a t i ng t he r e t o,
             he r e t of or e ve s t e d i n t he c ount y c our t , t he c ount y
             j udge or c ount y c ha i r ma n.           ( Empha s i s s uppl i e d. )



             The Pr oba t e Cour t f or Bl ount Count y f e l l wi t hi n t he

e x c e p t i on i n t he St a t ut e b y vi r t ue of Cha pt e r 202 of t he Pr i va t e

Ac t s o f 1965:



                 " Se c t i on 19.    Be i t f ur t he r e nac t e d, Tha t s a i d
             Cour t of Ge ne r a l Se s s i ons of Bl ount Count y,
             Te nne s s e e i s h e r e by ve s t e d wi t h a l l j ur i s di c t i on
             a nd s ha l l e xe r c i s e t he a ut hor i t y c onf e r r e d by t he
             l e gi s l a t ur e upon t he Count y J udge or Cha i r ma n of
             t he Count y Cour t i n pr oba t e , de c e de nt s ' e s t a t e s ,
             gua r di a ns hi p, c ons e r va t or s hi p, i ns a ni t y, l una c y,

                                               6
                   f e e bl e - mi nde d, pe r s ons of uns ound mi nd, j uve ni l e ,
                   ba s t a r dy, i l l e gi t i m t e s , l e gi t i m t i on, c ha nge of
                                                  a                    a
                   na me , pa r t i t i on, c onde mna t i on, s a l e of pr ope r t y,
                   f or e c l os ur e s of mor t ga ge s a nd ve ndor s l i e ns ,
                   f or e c l os ur e s of ot he r l i e ns , wor kme n' s
                   c ompe ns a t i on, a nd a ba ndonme nt of wi f e or c hi l d
                   c a s e s , s ui t s , pr oc e e di ngs a nd a c t i ons , whi c h
                   j ur i s di c t i on s ha l l be c o- e xt e ns i ve wi t h Bl ount
                   Count y, Te nne s s e e ; pr ovi de d, howe ve r , not hi ng i n
                   t hi s a c t s ha l l be c ons t r ue d t o di ve s t t he J udge of
                   t he Count y Cour t of hi s j ur i s di c t i on a nd a ut hor i t y
                   a s f i na nc i a l or f i s c a l a ge nt of s a i d Count y a nd a s
                   pr e s i di ng J udge of t he Qua r t e r l y Count y Cour t . "



                   Af t e r t he Cons t i t ut i ona l a me ndme nt , t he f or e goi ng

Pr i v a t e Ac t wa s a me nde d by Cha pt e r 60 of t he Pr i va t e Ac t s of

1987:



                 ( b) The c our t of ge ne r a l s e s s i ons of Bl ount Count y
        s h a l l a l s o b e v e s t e d wi t h a l l j ur i s di c t i on, p owe r s a nd
        a u t hor i t y r e l a t i ng t o t he pr oba t e of wi l l s a nd t he
        a d mi ni s t r a t i on of e s t a t e s a s i s c onf e r r e d by l a w upon
        p r oba t e c our t s .



                   The Exe c ut or s c onc e de t ha t t he Pr oba t e Cour t f or Bl o u n t

Co u n t y ha s a ut hor i t y t o he a r c e r t a i n i s s ue s r a i s e d i n t hi s
               1
di s put e ,       but t ha t i t doe s not ha ve j ur i s di c t i on t o he a r ot he r

ma t t e r s nor t o e mpa ne l a j ur y.



                   On t he ot he r ha nd, t he Son i ns i s t s t ha t a s t o Bl ount

Co u n t y t he e xc e pt i on t o T. C. A. 16- 16- 201, whi c h we ha ve

e mp h a s i z e d, r e move d a l l pr oba t e j ur i s di c t i on, bot h s t a t ut or y a n d

i n h e r e n t , f r om t he Cha nc e r y Cour t .


        1
                   Th e Ex e c u t o r s '   br i e f   s t a t e s t h e f o l l o wi n g :

                    [ T] h e P r o b a t e Co u r t c a n r e mo v e t h e e x e c u t o r s a n d / o r
        s u r c h a r g e t h e e x e c u t o r s f o r wa s t e o f t h e a s s e t s . . . .

                                                                 7
                  W a r e not pr e pa r e d t o s a y t ha t t he quot e d e xc e pt i on t o
                   e

t h e g e n e r a l gr a nt of pr oba t e j ur i s di c t i on t o t he Cha nc e r y Cour t

r e mo v e s a Cha nc e r y Cour t ' s i nhe r e nt j ur i s di c t i on t o a dmi ni s t e r

e s t a t e s , whi c h ha s be e n r e c ogni z e d i n va r i ous a ppe l l a t e

p r o n o u n c e me nt s .   Di c k v . Di c k, 223 Te nn. 228, 443 S. W 2d 472
                                                                         .

( 1 9 6 9 ) ; Fe r gus on v. Moor e , 209 Te nn. 29, 348 S. W 2d 496 ( 1961) ;
                                                             .

J o . C. Bowe r s e t a l s . v . P. S. Le s t e r , Adm' r , c . t . a . , 49 Te nn.

4 5 6 ( 1 8 70) .       W do be l i e ve , howe ve r , t ha t i t wa s t he i nt e nt of
                         e

t h e Le g i s l a t ur e t o ve s t i n t he Cha nc e r y Cour t pl e na r y pr oba t e

j u r i s d i c t i on, a nd by t he e xc e pt i on a nd t he Pr i va t e Ac t s

a d d r e s s i ng pr oba t e j ur i s di c t i on i n Bl ount Count y- - e s pe c i a l l y t h e

o n e e n a c t e d i n 1987, a f t e r t he ge ne r a l s t a t ut e wa s a dopt e d- - t o

v e s t p l e na r y j ur i s di c t i on i n t he Pr oba t e Cour t f or Bl ount Coun t y

a s we l l .



                  M e ove r , a s a l r e a dy not e d, t he Exe c ut or s c onc e de t h a t
                   or

t h e Pr o ba t e Cour t ha s j ur i s di c t i on of c e r t a i n of t he i s s ue s

r a i s e d , a nd i t woul d s e e m a ppr opr i a t e t ha t i t be e nt i t l e d t o

r e s o l ve a l l i s s ue s a nc i l l a r y t he r e t o, wi t h t he e xc e pt i on of

ma t t e r s s pe c i f i c a l l y d i r e c t e d by s t a t ut e t o be t r i e d e l s e whe r e ,

s u c h a s t he i s s ue of de vi s a vi t ve l non , T. C. A. 32- 4- 104, a nd

c l a i ms a ga i ns t e s t a t e s a nd e xc e pt i ons t he r e t o whe n a j ur y ha s

b e e n d e ma nde d, T. C. A. 30- 2- 314.



                  Rul e 38. 01 of t he Te nne s s e e Rul e s of Ci vi l Pr oc e dur e ,

wh i c h a r e a ppl i c a bl e t o pr oba t e c our t s , pr ovi de s t ha t " t he r i g h t


                                                    8
o f t r i a l by j ur y a s de c l a r e d by t he Cons t i t ut i on or e xi s t i ng l a ws

o f t h e s t a t e of Te nne s s e e s ha l l be pr e s e r ve d t o t he pa r t i e s

i nv i ol a t e . "



                 W r e c ogni z e t ha t a j ur y t r i a l i n a Pr oba t e Cour t i s
                  e

n o t t h e c ommon pr a c t i c e .    Ne ve r t he l e s s , gi ve n t he pr ope ns i t y o f

t he Le g i s l a t ur e t o g r a nt j ur y t r i a l s t o l i t i ga nt s , a s e vi de nc e d

b y t h e e na c t me nt of T. C. A. 21- 1- 103, whi c h gr a nt s s uc h i n

c ha nc e r y c a s e s , whi c h t he r e t of or e ha d be e n a l mos t e xc l us i ve l y

n o n - j u r y, a nd t he f ur t he r f a c t t ha t t he J udge of t he Pr oba t e

Co u r t i n Bl ount Count y i s a n a t t or ne y, we s e e no i mpe di me nt t o

j ur y t r i a l s i n t ha t f or um a nd, i n f a c t , c ons i de r i t s a l ut a r y t o

p e r mi t t he f a c t ua l i s s ue s t o be r e s ol ve d by a j ur y.



                 I n r e a c hi ng our c onc l us i on we poi nt out t ha t unde r t h e

p r o v i s i ons of T. C. A. 21- 1- 103, a bove not e d, t he c ha nc e l l or ha s

d i s c r e t i on t o r e f us e a j ur y t r i a l s houl d t he c our t de t e r mi ne t h a t

r e s o l u t i on of f a c t ua l i s s ue s i nvol ve s c ompl i c a t e d a c c ount i ng.       We

b e l i e v e t hi s Rul e s houl d a l s o obt a i n i n c our t s ot he r t ha n

c ha nc e r y whe r e pr oba t e j ur i s di c t i on i s e xe r c i s e d.



                 For t he f or e goi ng r e a s ons t he j udgme nt of t he Pr oba t e

Co u r t t r a ns f e r r i ng t he ma t t e r t o t he Equi t y Di vi s i on of Cha nc e r y

Co u r t i s va c a t e d a nd t he c a us e r e ma nde d t o t he Pr oba t e Cour t f o r

f u r t h e r pr oc e e di ngs not i n c ons i s t e nt wi t h t hi s opi ni on.

Ex e r c i s i ng our di s c r e t i on, t he c os t s of a ppe a l a r e a dj udge d one -

h a l f a g a i ns t t he Son a nd one - ha l f a ga i ns t t he Exe c ut or s .



                                                 9
                                    _______________________________
                                    Hous t on M Godda r d, P. J .
                                               .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                      10